DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/04/2020 has been entered. Claim 20 is a newly submitted claim, and claims 1-20 remain pending and are the claims examined below. 

Claim Interpretation
Claims 1-7 and 10-16 are directed towards an apparatus (i.e., caul body for forming a composite structure). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BREMMER et al. (US 2012/0204741; of record) in view of MARTIN et al. (US 2008/0116618).
As to claim 1: BREMMER discloses a caul plate system for a laminate structure including a plurality of layers of curable caul plies disposed over a laminate structure and substantially conforming to a surface of the laminate structure ([0005]). Thus, BREMMER reads on the claimed caul body for 

    PNG
    media_image1.png
    511
    809
    media_image1.png
    Greyscale

As discussed above, BREMMER discloses a silicone layer, but fails to explicitly disclose the claimed at least one silicone layer defining an outer surface of the laminate; and a thickness of the at least one carbon layer in the first region defining a first hardness value and a thickness of the at least one carbon layer in the second region defining a second hardness value, the thickness of the at least one carbon layer in the first region being greater than a thickness of the at least one carbon layer in second region, and the first hardness value being greater than the second hardness value. 
However, MARTIN teaches an apparatus and method forming a composite part using tooling cauls (title; abstract; [0008]). MARTIN teaches a forming apparatus including a composite forming tool, a tooling mandrel, and a base bound tool ([0020]). Additionally, MARTIN teaches the composite forming 
Therefore, it can be concluded that BREMMER modified by MARTIN reads on the claimed at least one silicone layer defining an outer surface of the laminate; and a thickness of the at least one carbon layer in the first region defining a first hardness value and a thickness of the at least one carbon layer in the second region defining a second hardness value, the thickness of the at least one carbon layer in the first region being greater than a thickness of the at least one carbon layer in second region. Referring to paragraph [0022] of the specification as filed, it states “the caul body 10 is a lay-up of composite material layers that are cured together to form the caul body 10. The laminate 18 has a varying thickness which corresponds to a varying hardness of the caul body 10” indicative hardness and thickness vary directly with one another (i.e., thickness and hardness have a proportional relationship to one another such that a thicker portion of the laminate has a higher hardness and vice versa). Consequently, BREMMER modified by MARTIN also read on the claimed the first hardness value being greater than the second hardness value. 

As to claim 3: BREMMER and MARTIN remain as applied above. BREMMER further discloses the claimed at least one carbon layer including multiple plies of carbon ([0012]; FIG. 1 - #24).
As to claim 4: BREMMER and MARTIN remain as applied above. BREMMER further discloses the claimed at least one silicone layer having a constant thickness ([0012]; FIG. 1 - #20).
As to claim 5: BREMMER and MARTIN remain as applied above. BREMMER further discloses caul plies being prepgnated fiberglass including resin pre-impregnated therein (i.e., adhesive) ([0023]) reading on the claimed adhesive between the at least one carbon layer and the at least one silicone layer.
As to claim 6: BREMMER and MARTIN remain as applied above. BREMMER further discloses the claimed adhesive being a dry glass fabric ([0023]; see the rejection of claim 5).
As to claim 7: BREMMER and MARTIN remain as applied above. BREMMER further discloses the claimed first region being substantially flat (see BREMMER’s annotated FIG. 1 above in the rejection of claim 1).
As to claim 8: BREMMER and MARTIN remain as applied above. BREMMER further discloses a method of forming a caul plate for a laminate structure ([0006]) reading on the claimed method of forming a composite structure. It is evident from further annotated FIG. 1 of BREMMER’s disclosure, presented below, that BREMMER reads on the claimed laying-up a first surface of an uncured composite structure against a first mold region and a second mold region of a mold, the first mold region having a 

    PNG
    media_image1.png
    511
    809
    media_image1.png
    Greyscale

BREMMER modified by MARTIN reads on the claimed first caul region having a hardness value greater than a hardness value of the second caul region (see the rejection of claim 1) and the claimed curing the uncured composite structure covered by the caul body with pressure and heat to form a first composite region and a second composite region of the composite structure (see [0012] of BREMMER).
BREMMER fails to disclose the claimed first caul region having a hardness value greater than a hardness value of the second caul region. However, MARTIN teaches and apparatus and method forming a composite part using tooling cauls (title; abstract; [0008]). MARTIN teaches a forming apparatus including a composite forming tool, a tooling mandrel, and a base bound tool ([0020]). 
Therefore, it can be concluded that BREMMER modified by MARTIN reads on the claimed at least one silicone layer defining an outer surface of the laminate; and a thickness of the at least one carbon layer in the first region being greater than a thickness of the at least one carbon layer in the second region. Referring to paragraph [0022] of the specification as filed, it states “the caul body 10 is a lay-up of composite material layers that are cured together to form the caul body 10. The laminate 18 has a varying thickness which corresponds to a varying hardness of the caul body 10” indicative hardness and thickness vary directly with one another (i.e., thickness and hardness have a proportional relationship to one another such that a thicker portion of the laminate has a higher hardness and vice versa). Consequently, BREMMER modified by MARTIN also read on the claimed first region having a hardness value greater than a hardness value of the second region. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the thickness variations (and therefore hardness variations) taught by MARTIN into BREMMER. Doing so is combining prior art elements according to known 
As to claim 9: BREMMER and MARTIN remain as applied above. BREMMER, modified thus far, fails to explicitly disclose the claimed finishing the second composite region of the composite structure more than the first composite region of the composite structure. However, it would have been prima facie obvious to one of ordinary skill in the art to have the second composite region finish quicker than the first composite region as doing so is choosing from a finite number of predictable ways in which the composite regions can be finished (i.e., the first and second composite regions can be finished at the same rate, the first composite region can finish at a rate quicker than the second composite region, and/or the first composite region can finish at a rate which is slower than the second composite region) with a reasonable expectation of forming a final composite structure/part.  
As to claim 17: BREMMER discloses a caul plate system for a laminate structure including a plurality of layers of curable caul plies disposed over a laminate structuring and substantially conforming to a surface of the laminate structure ([0005]). BREMMER further discloses the laminate including a plurality of plies ([0011]), comprising graphite (i.e., carbon) ([0012]), and a flexible sheet which is formed from a rubber/silicone combination ([0012). 
As discussed above, BREMMER discloses a silicone layer, but fails to explicitly disclose the claimed at least one silicone layer defining an outer surface of the laminate; and a thickness of the at least one carbon layer in the first region being greater than a thickness of the at least one carbon layer in second region, the first region having a hardness value greater than a hardness value of the second region. 
However, MARTIN teaches and apparatus and method forming a composite part using tooling cauls (title; abstract; [0008]). MARTIN teaches a forming apparatus including a composite forming tool, a tooling mandrel, and a base bound tool ([0020]). Additionally, MARTIN teaches the composite forming 
Therefore, it can be concluded that BREMMER modified by MARTIN reads on the claimed at least one silicone layer defining an outer surface of the laminate; and a thickness of the at least one carbon layer in the first region being greater than a thickness of the at least one carbon layer in the second region. Referring to paragraph [0022] of the specification as filed, it states “the caul body 10 is a lay-up of composite material layers that are cured together to form the caul body 10. The laminate 18 has a varying thickness which corresponds to a varying hardness of the caul body 10” indicative hardness and thickness vary directly with one another (i.e., thickness and hardness have a proportional relationship to one another such that a thicker portion of the laminate has a higher hardness and vice versa). Consequently, BREMMER modified by MARTIN also read on the claimed first region having a hardness value greater than a hardness value of the second region. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the outer silicone layer and thickness variations (and therefore hardness variations) taught by MARTIN into BREMMER. Doing so is combining prior art 
BREMMER and MARTIN remain as applied above and therefore read on the claimed method of forming a caul body, the method comprising: laying up at least one uncured carbon layer; varying a thickness of the at least one uncured carbon layer to form a first region of the caul body having a first hardness value and at least a second region of the caul body having a second hardness value less than the first hardness value; laying up at least one uncured silicone layer to cover the at least one uncured carbon layer; and curing the at least one uncured carbon layer and the at least one uncured silicone layer into a laminate, the cured at least one silicone layer forming an outer surface of the caul body (see the rejection of claim 8 above).  
As to claim 18: BREMMER and MARTIN remain as applied above and therefore read on the claimed at least one uncured silicone layer includes placing an adhesive between the at least one uncured carbon layer and the at least one uncured silicone layer (see the rejection of claim 5 above).
As to claim 20: BREMMER and MARTIN remain as applied above. BREMMER, modified by MARTIN, further discloses the claimed wherein placing the outer silicone layer of the caul body includes placing the caul body being already cured to cover the uncured composite structure laid up against the mold, and wherein curing the uncured composite structure covered by the caul body does not cure the already cured caul body (see [0014] of BREMMER).

Claims 2, 10-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BREMMER et al. (US 2012/0204741; of record) in view of MARTIN et al. (US 2008/0116618) and further in view of KRAY et al. (US 2013/0206503). BREMMER and MARTIN teach the subject matter of claim 1 and claim 17 above under 35 USC 103.
As to claim 2: BREMMER and MARTIN remain as applied above. BREMMER, modified thus far, fails to disclose the claimed at least one silicone layer including two silicone layers, the at least one carbon layer being sandwiched between the two silicone layers. 
However, KRAY teaches forming a composite structure with the use of a caul sheet ([0003]; [0019]; FIG. 5). In particular, KRAY teaches a face sheet layer made of pre-impregnated carbon material being sandwiched between two silicone rubber sheets ([0019]; FIG. 5 - #104, #314, #316). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the pre-impregnated carbon layer sandwiched between two silicone rubber layers as doing so is combining prior art elements according to known method for the predictable result of forming a composite structure. 
As to claim 10: BREMMER, MARTIN, and KRAY remain as applied above in the rejection of claim 2 and therefore read on the claimed caul body for forming a composite structure, the caul body comprising: a laminate including at least one carbon layer sandwiched between silicone layers, the silicone layers defining at least one outer surface of the laminate to abut against the composite structure, the laminate having a first region having a first hardness value defined by a thickness of the at least one carbon layer in the first region and the laminate having at least a second region having a second hardness value defined by the thickness of the at least one carbon layer in the at least second region, the second hardness value being less than the first hardness value, and the thickness of the at least one carbon layer in the first region being greater than the thickness of the at least one carbon layer in the second region (see the rejection of claim 1 above). 
As to claim 11: BREMMER, MARTIN and KRAY remain as applied above and therefore read on the claimed second region being more curved that the first region (see annotated FIG. 1 in the rejection of claim 1 above).
As to claim 12: BREMMER, MARTIN and KRAY remain as applied above and therefore read on the claimed at least one carbon layer including multiple plies of carbon (see the rejection of claim 3). 
As to claim 13: BREMMER, MARTIN and KRAY remain as applied above and therefore read on the claimed silicone layers having a constant thickness (see the rejection of claim 4; see KRAY FIG. 5 - #314, #316).  
As to claim 14: BREMMER, MARTIN and KRAY remain as applied above and therefore read on the claimed adhesive between the at least one carbon layer and the silicone layers (see the rejection of claim 5). 
As to claim 15: BREMMER, MARTIN and KRAY remain as applied above and therefore read on the claimed adhesive being a dry glass fabric (see the rejection of claim 6). 
As to claim 16: BREMMER, MARTIN and KRAY remain as applied above and therefore read on the claimed first region being substantially flat (see the rejection of claim 7). 
As to claim 19: BREMMER, MARTIN and KRAY remain as applied above and therefore read on the claimed laying-up that at least one uncured silicone layer includes sandwiching the at least one uncured carbon layer between the at least one uncured silicone layer (see the rejection of claim 2). 

Response to Arguments
Applicant's arguments filed 11/04/2020, in regards to claim 1, claim 8, claim 10, and claim 17 under 35 USC 103 have been fully considered but they are not persuasive.
In regards to claim 1, claim 8 and claim 10, Applicant argues that MARTIN does not teach or suggest “a thickness of the at least one carbon layer in the first region being greater than a thickness of the at least one carbon layer in the second region”. Applicant asserts that the previous Office action explains that MARTIN discloses applying thickness differences between one portion and another of the 
The Examiner respectfully disagrees with this argument. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). BREMMER was relied upon for the carbon layer and MARTIN was used to remedy the fact that BREMMER failed to disclose the thickness of the carbon layer varying, as explained in the rejections above. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One of ordinary skill in the art, viewing BREMMER and MARTIN together would have recognized the benefits of varying thicknesses in composite part production as acknowledged were applicable to the teachings of BREMMER. Moreover, MARTIN teaches the first and second leg portions 22, 23 as well as foot portions 21 containing extra thicknesses and these particular portions including a layer of carbon fiber reinforcement, indicative that MARTIN does in fact teach varying the thickness of carbon layers. 
In regards to claim 8, Applicant argues that the first and second mold regions identified in annotated FIG. 1 from BREMMER’s disclosure in the rejection above are both flat and there have the same curvature of zero. 
The Examiner respectfully disagrees with this argument. It is respectfully noted that the annotated FIG. 1 from BREMMER’s disclosure relied upon in the rejection of claim 8 to illustrate the first . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748